DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2010/0193998 Crump et al. (‘Crump hereafter),
U.S. 5,317,805 Hoopman et al. (‘Hoopman hereafter), 
U.S. 4,285,779 Shiga et al. (‘Shiga hereafter),
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 12, 13, 15 – 18, 22 - 34 are allowed. 
Claims 1 – 11, 14 & 19 - 21 have been canceled.

Allowable Subject Matter
Claim[s] 12 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  
"first layer of a material on a substrate comprises forming a first layer comprising a metal material on the substrate; and disposing a second layer comprising a ceramic material on the first layer.”
The closest prior art is as cited above (‘Crump & ‘Hoopman).  ‘Crump does not teach the first layer to be a metal material while the second layer is formed on the first layer and the second layer is a ceramic material.
‘Hoopman does not teach the first layer to be a metal material while the second layer is formed on the first layer and the second layer is a ceramic material.
Neither of these references provides a first layer on a substrate of metal, and a second layer on the first layer comprising of a ceramic material. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 13, 15 - 18 and 22 - 32, are also allowed because they are dependent on claim 12.  
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim[s] 34 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “exhibiting a varying weight percent of at least one metal in at least one direction.” 

‘Crump does not teach any varying weight of metal in at least one direction. 
‘Hoopman does not teach any varying weight of metal in at least one direction.
Neither of these references provides any varying weight of metal in at least one direction. 
Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  
To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
02/24/2022